DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 is construed to be indefinite because the recitation “the cross sectional area” lacks a positive antecedent basis.  Claim 7 is construed to be indefinite because the recitations “the first and second positions” and “the outside” lack a positive antecedent basis.  Since claim 8 is dependent upon an indefinite claim, that claim is construed to be indefinite by dependency.  Claim 11 is construed to be indefinite because the recitation “the interior” lacks a positive antecedent basis.  Since 12 is dependent upon an indefinite claim, that claims is construed to be indefinite by dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raniwala (US 7,621,412).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Raniwala as teaching:
a vial stopper for closure (see title and abstract) of a lyophilization vial, the vial stopper having a stopper body (the preamble is construed to be a statement of intended use since lyophilization is not a feature in the body of the claim, lyophilization is not given patentable weight), the stopper body comprising: 
a first circumferential sealing surface 16 configured for hermetically sealing against an interior surface of a mouth of the vial in a first position of the vial stopper; 
a second circumferential sealing surface 30 for hermetically sealing against the interior surface of the mouth of the vial in a second position of the vial stopper, the second sealing surface being spaced apart from the first sealing surface in an axial direction of the stopper body; and 
an intermediate region 34 between the first and second sealing surfaces, the intermediate region having a vent 38 configured for venting an interior of the vial in an intermediate position of the stopper between the first and second positions; 
wherein both the first and second sealing surfaces have cylindrical shapes and identical diameters, and wherein the first and second sealing surfaces have a larger diameter than the intermediate region (expressly shown in figures 1, 2).  Raniwala also discloses the claim 2 feature wherein the vent comprises at least one venting slot 40, the claim feature wherein the venting slot extends in an axial direction of the stopper body (expressly shown in figures 1, 2), and the claim 4 feature wherein the vent comprises at least one venting opening 38 extending through the stopper body.
Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland et al. (US 5,689,895).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Sutherland as teaching:
a closure method for closing a lyophilization vial (see title and abstract), the method comprising the following steps: 
a) providing a vial stopper 32 having first and second circumferential sealing surfaces 31 and an intermediate region 33 between the first and second sealing surfaces, the intermediate region having a vent; 
b) providing a lyophilization vial comprising a mouth 46 having an interior surface (expressly shown in figure 2); 
c) pushing the vial stopper into the mouth until a first position is reached in which the first circumferential sealing surface hermetically seals against the interior surface (expressly disclosed in column 4 line 56 through column 5 line 5); 
d) pushing the vial stopper further into the mouth of the vial until an intermediate position is reached, whereby the interior of the vial is vented via the vent (expressly disclosed in column 3 line 63 through column 4 line 11 wherein the disclosed vapor fluid escape meets the claimed vent interior position because both result in venting by push); and 
e) pushing the vial stopper further into the mouth of the vial until a second position is reached in which the second circumferential sealing surface hermetically seals against the interior surface (expressly disclosed in column 3 line 63 through column 4 line 11 wherein the disclosed pressing stoppers and sealing flasks meet the claimed sealing surface step because both result in a hermetical seal surface).  Sutherland also discloses the claim 10 feature wherein, after method step c) and before method step d), an optical inspection step of at least one component contained in the vial is performed (expressly disclosed in column 4 lines 47-56 wherein the disclosed opening communication meets the claimed inspection because both result in inspection by communication).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Raniwala.  Raniwala discloses the claimed invention, as rejected above, except for the recited cross section area percentages.  It would have been an obvious matter of design choice to recite those features, since the teachings of Raniwala would perform the invention as claimed regardless of percentage and applicant has not claimed or specified the criticality of those features as being necessary for patentability.
Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raniwala in view of Py (US 8,272,411).  Raniwala discloses the claimed invention, as rejected above, except for the recited lyophilization vial features.  Py, another stopper device kit, discloses those features at column 4 lines 20-29.  It would have been obvious to one skilled in the art to combine the teachings of Raniwala with the teachings of Py for the purpose of providing sterile filling and evacuation through a stopper.  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US 3,454,178) in view of Py.  The claims are reasonably and broadly construed, in light of the accompanying specification to be disclosed by Bender as teaching:
a lyophilization method (see title and abstract), comprising: 
a) providing a vial stopper having first and second circumferential sealing surfaces and an intermediate region between the first and second sealing surfaces, the intermediate region having a vent (expressly disclosed at column 2 lines 11-25); 
b) providing a lyophilization vial comprising a mouth having an interior surface (expressly disclosed at column 2 lines 26-28); 
c) adding at least one liquid into the vial (expressly disclosed at column 2 lines 38-51); 
d) pushing the vial stopper into the mouth of the vial until a first position is reached in which the first circumferential sealing surface hermetically seals against the interior surface (expressly disclosed at column 2 lines 29-35); 
e) pushing the vial stopper further into the mouth of the vial until an intermediate position is reached (expressly disclosed at column 2 lines 38-51); f) performing at least one lyophilization process with the vial stopper in the intermediate position, thereby converting at least some of the liquid into at least one solid material and venting at least one gaseous substance from the interior of the vial through the vent; and g) pushing the vial stopper further into the mouth of the vial until a second position is reached in which the second circumferential sealing surface hermetically seals against the interior surface (expressly disclosed at column 1 lines 61-65 and column 2 lines 29-35).  Bender discloses the claimed invention, except for the step of  f) performing at least one lyophilization process with the vial stopper in the intermediate position, thereby converting at least some of the liquid into at least one solid material and venting at least one gaseous substance from the interior of the vial through the vent.  Py, another lyophilization method, discloses that feature at column 4 lines 20-29.  It would have been obvious to one skilled in the art to combine the teachings of Bender with the teachings of Py for the purpose of providing sterile filling and evacuation through a stopper.  Finally Bender in view of Py would inherently teach the claim 12 feature wherein, with the vial stopper in the first position, an optical inspection step is performed since both are vials and use stoppers with visual indication of a lyophilization process. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited with this action may teach one or more claim features but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure. References A, N, cited with this action on the first page are patent publications from the same inventive entity.  References B, C, D, E, F, G, H, I, J, K, L, M, O, P, cited with this action on the first page teach lyophilization type stoppers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Friday, May 27, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753